Citation Nr: 1411746	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-48 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 

THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for uterine fibroids, status post myomectomy.

4.  Entitlement to service connection for an anemic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1990, from January 2001 to July 2001, from March 2003 to February 2004, and from November 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  During the course of the appeal, jurisdiction was transferred to the Pittsburgh, Pennsylvania RO.  

The Veteran testified before the undersigned at a video hearing conducted via the Pittsburgh, Pennsylvania RO in February 2011.  A copy of the hearing transcript has been associated with the claims files. 


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran currently has a left or right ankle disability. 

2.  The Veteran has uterine fibroids that are at least as likely as not related to active service.

3.  The Veteran has anemia that was caused by her service-connected uterine fibroids.  



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  A right ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran has uterine fibroids that are the result of disease or injury incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for anemia as secondary to the service-connected uterine fibroids have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability.  Evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for left ankle and right ankle disabilities, the record is devoid of any competent lay or medical evidence that the claimed disabilities are the result of a disease or injury incurred in or aggravated by active duty service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, while the Veteran has reported a continuity of the symptoms of her claimed left and right ankle disabilities since separation from service, the Veteran specifically testified that she has not sought treatment for her left ankle since service discharge.  Moreover, the Veteran has not submitted competent evidence to support her assertion that she has a diagnosed left and right ankle disability that is  related to a period of active duty service.  Therefore, the Board finds that examinations of the right and left ankle are not necessary in this case because the competent evidence of record does not indicate a relationship between the claimed left and right ankle disabilities and a period of active duty service.

The Board acknowledges that the Veteran has reported that she is in receipt of Social Security Administration (SSA) disability benefits for an unrelated low back disability (for which service connection is in effect).  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, in Golz, the Federal Circuit elaborated on the term "relevant" holding that not all SSA disability records must be sought-only those that are relevant to the Veteran's claim; and, to conclude that all SSA disability records are relevant would render the word "relevant" superfluous in the statute.  The Federal Circuit specified that relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Here, the Board finds that SSA records pertaining to a low back disability are not relevant to the Veteran's claims seeking entitlement to service connection for a left and right ankle disability.  

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  As the Veteran has not been diagnosed with a chronic disease, such as arthritis, the tenets of 3.303(b) have not been invoked.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2013).  Compensation is payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

A. Merits Analysis

Left and Right Ankle Claims

The Veteran claims that she incurred an injury to her left ankle during her third period of active duty service and an injury to her right ankle during her last period of active duty service.

A review of the Veteran's service treatment reports associated with the claims file does not reflect treatment for a left ankle disability.  Records dated in June 2004 indicate that the Veteran was running during a period of training in the Air Force and fell and sprained her foot.  The injury was also noted to be a sprained right ankle.  X-rays of the right foot were noted to be negative.  She continued to seek treatment for right foot and ankle pain through August 2004.

Post-service treatment records from various private providers including Horizons for Women, Family Practice Clinic at Little Rock Air Force Base, 314th Medical Group, and S. Krishnan, M.D., do not reflect any complaints, findings, or treatment for a left or right ankle disability.  

VA outpatient treatment reports dated from October 1995 to November 2010 are negative for any complaints, findings, or treatment for a left or right ankle disability.  
At a January 2009 VA examination, the Veteran reported that she injured her right ankle during service in 2004.  She indicated that she was treated with anti-inflammatory medication, ice, and placed on a medical profile for a few days.  She sought treatment for a period of time during service until the symptoms resolved.  The Veteran denied any further trauma, injury, surgery, or treatment since service.  The Veteran reported daily flare-ups of pain and occasional weakness and stiffness as well as one incident of swelling.  The examiner indicated that the Veteran ambulated with a normal gait and the use of a right-handed cane (for unrelated back and knee issues).  The examiner noted that there was normal shoe wear and examination of the right ankle revealed no redness, swelling, edema, erythema, abnormal bony prominences, or musculature.  Upon palpation, the Veteran did not report pain and the ankle was cool to touch and in good alignment with the foot.  Range of motion was noted to be normal with no report of pain or decrease in motion with repetitive range of motion testing.  A right ankle x-ray was noted to be normal.  The examiner concluded that the Veteran had a right ankle sprain in 2004 that had resolved.  

The Veteran testified that she injured her right and left ankles during service.  She reported she had had ankle problems since service but has not sought any treatment for either ankle.  She stated that she took medication for her back which her doctors informed her would also help with her ankle pain.  She reported that she used ankle braces or high top shoes for her ankles.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right or left ankle disability.

With regard to the Veteran's claimed bilateral ankle disability, the Board acknowledges that the Veteran is competent to report that she had bilateral ankle pain in service and that she has continued to experience pain in her ankles since service discharge.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she first developed bilateral ankle pain during service, and has continued to experience those symptoms since service.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, while the Veteran's service treatment records variously show diagnoses of right foot and ankle sprain, there is no currently diagnosed disability of either ankle.  The private and VA outpatient treatment reports of record do not include any reference to left or right ankle complaints.  When examined by VA in January 2009, a physical examination of the Veteran's right ankle was normal and x-rays revealed no evidence of arthritis.  Objective findings did not support the finding of any current disability of the right ankle.  Symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Therefore, the Board finds that the competent medical evidence of record does not demonstrates the presence of a current left or right ankle disability.  The preponderance of the evidence is against finding the presence of any current disability of either ankle because the January 2009 examiner provided highly persuasive evidence that there is no current right ankle disability and the Veteran has specifically denied seeking treatment for either ankle since service.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claim for service connection for left and right ankle disabilities is denied.


Uterine Fibroids and Anemic Disorder

The Veteran claims that she has fibroids which were incurred during a period of active service and an anemic disorder as a result of her fibroids.  
A review of the Veteran's service treatment reports reflect that pelvic examinations performed in June 1986 and October 1989 were normal.  In May 2005, the Veteran was seen for a report of irregular menstrual bleeding.  She was diagnosed with uterine fibroids with irregular menses.  

VA outpatient treatment reports reflect that the Veteran reported spotting and irregular menstrual bleeding in March 2000.  She also reported severe fatigue at that time.  The examiner indicated that an abdominal ultrasound should be obtained to determine whether uterine fibroids were present.  In November 2000, the Veteran was again seen for continual fatigue and menorrhagia but the examiner noted that the Veteran had been noncompliant with getting tests accomplished and maintaining iron therapy.  In February 2003, the Veteran was seen for an annual physical examination at which time she reported that an outside doctor had diagnosed uterine fibroids eight months prior.  She was admitted for treatment for profound anemia at that time.  

A February 2003 VA discharge summary indicates that the Veteran was admitted overnight for a diagnosis of severe anemia.  She was noted to have uterine fibroids and was treated with a blood transfusion.  

Private treatment reports from Horizons for Women dated in March 2003 indicate that the Veteran had a long history of dysmenorrhea and menorrhagia due to uterine fibroids.  She was assessed with symptomatic uterine fibroids and an enlarged uterus causing pelvic pain, menometrorrhagia, dysmenorrhea, back pain, anemia, and unresponsive to anti-inflammatories and hormone treatment.   

Treatment reports from Rebsamen Medical Center dated in April 2003 indicate that the Veteran underwent a dilation and curettage (D & C) and myomectomy for preoperative and postoperative diagnoses of symptomatic uterine fibroids, menometrorrhagia, pelvic pain, and anemia.  
At a January 2009 VA gynecological examination, the examiner reviewed the Veteran's medical history and noted that a pelvic examination in service was normal in 1989.  The examiner noted that the Veteran was found to be severely anemic at an annual physical examination in 2003 and uterine ultrasound performed at that time revealed fibroids.  The Veteran subsequently underwent an abdominal myomectomy with reconstruction of the uterus in April 2003.  The examiner concluded that the Veteran clearly had a diagnosis of fibroids during service that required a transfusion for severe anemia.  The examiner noted that the Veteran's history of anemia is clearly due to heavy bleeding from fibroids and not from any other etiology.  

In December 2009, the January 2009 VA examiner reviewed the claims file and offered an addendum opinion with regard to the Veteran's fibroids.  The examiner indicated that she was unable to state whether the Veteran's fibroids were a preexisting condition prior to the Veteran's service beginning in [March] 2003.  The examiner noted that the Veteran did not have fibroids at the time of her initial entrance to service in 1986 and evidenced symptoms of fibroids in 2001, but a diagnosis of fibroids was not made at that time.  The examiner indicated that the Veteran evidenced symptoms of fibroids when she re-entered service in [March] 2003.  The examiner stated that she was unable to state whether fibroids had developed between 2001 and 2003 when the Veteran reentered service.  The examiner noted that fibroids have a variable course and in some women they grow rapidly and in others they grow more slowly.  The examiner indicated that the Veteran had symptoms of abnormal bleeding prior to her 2003 re-enlistment to service and the severity of the symptoms escalated in 2003 resulting in severe anemia.  The examiner reported that it was possible that fibroids existed in 2001 and were not diagnosed.  The examiner concluded that it is unlikely that fibroids appeared de novo in 2003 and although they were not diagnosed, it is likely that the Veteran had small fibroids during her service period in 2001.  

At the February 2011 videoconference hearing, the Veteran testified that she began having symptoms of fibroids during her first period of service in 1988.  She indicated that she was not diagnosed with fibroids until 2004.  She stated that she did not have trouble with fibroids prior to her active duty service.  The Veteran reported that due to excessive bleeding from her fibroids, she developed anemia.  She testified that she has had several surgeries because of her fibroids and had to have several blood transfusions.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for uterine fibroids, status post myomectomy and an anemic disorder.

The VA gynecological examiner indicated that it is likely that the Veteran had fibroids during her period of active duty service in 2001 and that her anemia was solely due to heavy bleeding as a result of fibroids.  The examiner provided a persuasive rationale for that opinion.  Specifically, the examiner noted while fibroids often have different courses in different women, it is unlikely that the Veteran's fibroids just appeared in 2003.  

Having reviewed the complete record, particularly the medical opinions discussed above, the Board concludes that service connection for fibroids is warranted on a direct basis and service connection for anemia is warranted on a secondary basis.  The competent medical evidence of record indicates that the Veteran's fibroids were present during her period of service in 2001 and she developed severe anemia as a result of her fibroids.  There is no credible evidence which contradicts that conclusion.  The only medical opinion of record supports the conclusion that the Veteran's fibroids were related to her active duty service in 2001 and her anemia was caused by service-connected fibroids.  

Consequently, the Board finds that that service connection for fibroids and an anemic disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for uterine fibroids, status post-myomectomy is granted.

Entitlement to service connection for anemia as secondary to the service-connected uterine fibroids, status post-myomectomy is granted.



______________________________________________
C .R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


